          Case 1:19-cv-03675-TSC Document 16 Filed 03/13/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
 LISA PAGE,                                      )
                                                 )
                Plaintiff,                       )
                                                 )       Case No. 1:19-cv-03675-TSC
        v.                                       )
                                                 )
 U.S. DEPARTMENT OF JUSTICE, et al.,             )
                                                 )
                Defendants.                      )
                                                 )
                                                 )

                 NOTICE OF FILING OF MOTION TO CONSOLIDATE

       PLEASE TAKE NOTICE that, pursuant to Rule 42(a) of the Federal Rules of Civil

Procedure and Local Civil Rule 40.5(d), Defendants have moved to consolidate the instant case

with Strzok v. Barr, No. 19-cv-2367-ABJ (D.D.C.). See L. Cv. R. 40.5(d) (“Motions to consolidate

cases assigned to different judges of this Court shall be heard and determined by the judge to whom

the earlier-numbered case is assigned.”). The motion for consolidation is attached as Exhibit 1 to

this Notice.

Dated: March 13, 2020                                Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Branch Director

                                                     /s/ Bradley P. Humphreys
                                                     BRADLEY P. HUMPHREYS
                                                     GRACE X. ZHOU
                                                     Trial Attorneys, U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     Tel.: (202) 305-0878
Case 1:19-cv-03675-TSC Document 16 Filed 03/13/20 Page 2 of 2



                                  E-mail: Bradley.Humphreys@usdoj.gov

                                  Counsel for Defendants




                              2
Case 1:19-cv-03675-TSC Document 16-1 Filed 03/13/20 Page 1 of 8




Page v. U.S. Department of Justice, No. 19-cv-03675-TSC (D.D.C.)




                  EXHIBIT 1
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document16-1
                                          42 Filed
                                              Filed03/13/20
                                                    03/13/20 Page
                                                              Page12ofof78



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
 PETER STRZOK,                                   )
                                                 )
                Plaintiff,                       )       Case No. 1:19-cv-02367-ABJ
                                                 )
        v.                                       )
                                                 )
 ATTORNEY GENERAL WILLIAM F.                     )
 BARR, in his official capacity, et al.,         )
                                                 )
                Defendants.                      )
                                                 )

                                                 )
 LISA PAGE,                                      )
                                                 )
                Plaintiff,                       )
                                                 )       Case No. 1:19-cv-03675-TSC
        v.                                       )
                                                 )
 U.S. DEPARTMENT OF JUSTICE, et al.,             )
                                                 )
                Defendants.                      )
                                                 )
                                                 )

                                MOTION TO CONSOLIDATE

       The government respectfully moves pursuant to Rule 42(a) of the Federal Rules of Civil

Procedure and Local Civil Rule 40.5(d) to consolidate before this Court Strzok v. Barr, No. 1:19-

cv-02367-ABJ (Strzok), and Page v. U.S. Department of Justice, No. 1:19-03675-TSC (Page), for

all purposes. In both cases, Plaintiffs raise an identical claim under the Privacy Act based on the

Department of Justice’s (DOJ) disclosure of certain text messages exchanged between the

Plaintiffs to the news media on December 12, 2017, and the Page case includes no other claims.

Consolidation would thus serve the interests of judicial economy and eliminate the risk of
         Case
          Case1:19-cv-03675-TSC
               1:19-cv-02367-ABJ Document
                                  Document16-1
                                           42 Filed
                                               Filed03/13/20
                                                     03/13/20 Page
                                                               Page23ofof78



inconsistent judgments. Additionally, because both actions are at an early stage of litigation,

consolidation of these actions will not result in prejudice to either Plaintiff.

        Counsel for the government contacted Plaintiff’s counsel in the Page case regarding this

motion, who stated that Plaintiff has filed the appropriate notices identifying related cases to enable

the Court to consider potential transfer or reassignment based on relatedness. Plaintiff believes the

judicial assignment of the case is a matter for the Court’s discretion and takes no position on that

issue, though Plaintiff reserves the right to file a response after seeing Defendants’ motion.

        Counsel for the government also contacted Plaintiff’s counsel in the Strzok case on the

morning of March 13, 2020, but government counsel has not yet received a response indicating

Plaintiff’s position with respect to this motion.

                      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff Peter Strzok filed his action on August 6, 2019. See Strzok, Compl., ECF No. 1

(D.D.C.). Mr. Strzok alleges a violation of the Privacy Act based on DOJ’s disclosure of certain

text messages he exchanged with Ms. Page to the news media on December 12, 2017. Id. ¶¶ 78-

82. He also claims that the government violated the Privacy Act by allegedly leaking information

regarding the text messages to the news media on or around December 2, 2017, see id., and that

the government allegedly violated his First and Fifth Amendment rights when he was removed

from his position at the Federal Bureau of Investigation, see id. ¶¶ 71-77. On November 18, 2019,

the government moved to dismiss or, in the alternative, for summary judgment in the Strzok case

with respect to all Plaintiff’s claims, including his Privacy Act claim based on DOJ’s December

12, 2017 disclosure. See Strzok, Mot. to Dismiss or, in the Alternative, for Summ. J., ECF No. 30

(D.D.C.) (Strzok Mot.). Briefing on the government’s motion is now complete, but a hearing has

not been scheduled.



                                                    2
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document16-1
                                          42 Filed
                                              Filed03/13/20
                                                    03/13/20 Page
                                                              Page34ofof78



       In the Page case, filed on December 10, 2019, Ms. Page’s complaint contains a single claim

challenging the same December 12, 2017 disclosure to the news media. See Page, Compl., ECF

No. 1, ¶¶ 81-89. Pursuant to Local Civil Rule 40.5(b), Ms. Page designated her case as related to

the Strzok case, as well as to an earlier-filed Freedom of Information Act (FOIA) case brought by

a third-party seeking communications “concerning DOJ’s decision to invite reports to DOJ on

December 12, 2017, to share with them private text messages from [Mr. Strzok and Ms. Page],”

Citizens for Responsibility and Ethics in Washington v. U.S. Department of Justice, No. 1:18-cv-

00007-TSC, Compl., ECF No. 1, ¶ 1 (D.D.C. filed Jan. 3, 2018) (CREW v. DOJ). Briefing in

CREW v. DOJ on the withholdings in the government’s production is complete and the parties are

awaiting a decision. It appears that, because CREW v. DOJ is the first-filed of the two cases Ms.

Page designated as related, the Clerk assigned the Page case to Judge Chutkan under Local Civil

Rule 40.5(c).

       The government filed its response to Ms. Page’s complaint on March 13, 2020. See Page,

ECF No. 15. The government has also moved for summary judgment in the Page case, see Page,

ECF No. 14, and that motion makes nearly identical Privacy Act arguments to the ones the

government made in its motion in the Strzok case, see generally id.; Strzok Mot. at 34-43; Strzok,

Mem. in Reply in Support of Defs.’ Mot. to Dismiss or, in the Alternative, for Summ. J. at 21-30,

ECF Nos. 38.

                                         DISCUSSION

       Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, “a district court has

authority to order consolidation when actions involving ‘a common question of law or fact’ are

pending before the court. Consolidation pursuant to Rule 42(a) is permissive and vests a purely

discretionary power in the district court, which may consolidate related cases[.]” Nat’l Ass’n of



                                                3
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document16-1
                                          42 Filed
                                              Filed03/13/20
                                                    03/13/20 Page
                                                              Page45ofof78



Mortg. Brokers v. Bd. of Governors of the Fed. Reserve Sys., 770 F. Supp. 2d 283, 286 (D.D.C.

2011). This Court’s Local Civil Rules, moreover, provide that “[m]otions to consolidate cases

assigned to different judges of this Court shall be heard and determined by the judge to whom the

earlier-numbered case is assigned.” L Civ. R. 40.5(d).

       Here, as noted above, the Clerk assigned the Page case to Judge Chutkan, presumably

because Judge Chutkan is presiding over to the first-filed of the two cases Ms. Page designated as

related to her case, CREW v. DOJ. The government respectfully submits that the Page case should

be reassigned to this Court, because the common questions of law and fact in Page align much

more closely with the Strzok case than with CREW v. DOJ—a FOIA action where the legal dispute

centers on whether the government conducted an adequate search in response to CREW’s FOIA

request, and whether the government properly treated distinct text messages and emails as separate

records. See CREW v. DOJ, No. 1:18-cv-00007-TSC, Pl.’s Mot. for Partial Summ. J., ECF 27,

(D.D.C.). The Page case contains no FOIA claim. Rather, the only claim in Ms. Page’s complaint

is a Privacy Act claim arising out of DOJ’s December 12, 2017 disclosure of text messages she

exchanged with Mr. Strzok. See Page, Compl. ¶¶ 82-89. Mr. Strzok raises the same claim in Count

Three of his Complaint. See Strzok, Compl. ¶¶ 78-82. Thus, both cases present the same Privacy

Act arguments based on the same set of facts, even though the Strzok case presents additional

claims based on his dismissal from the Federal Bureau of Investigation and an additional alleged

violation of the Privacy Act.

       Because both cases assert an identical legal claim based on the same disclosure—and

because the Page case does not involve any additional claims—consolidation of these actions

before one judge will avoid duplicative review of this issue and thus serves the interest of judicial

economy. See Judicial Watch v. Department of Energy, 207 F.R.D. 8, 8-9 (D.D.C. 2002)



                                                 4
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document16-1
                                          42 Filed
                                              Filed03/13/20
                                                    03/13/20 Page
                                                              Page56ofof78



(consolidating two FOIA actions brought by different plaintiffs in the interest of judicial

economy); Mylan Pharmaceuticals Inc. v. Henney, 94 F. Supp. 2d 36, 43 (D.D.C. 2000)

(consolidating two actions brought by different plaintiffs because they both challenged essentially

the same agency action). In both cases, the government has moved for summary judgment with

respect to Plaintiffs’ Privacy Act claims, and both motions present the same legal questions and

rely on the same evidence. Consolidation for all purposes would therefore conserve judicial

resources, by requiring only one judge to consider the parties’ arguments. On the other hand, if the

two cases proceed without consolidation, two different judges of this Court would need to address

the same arguments, resulting in duplicative effort and raising the a risk of inconsistent rulings on

identical claims.

       Further, although the government believes it is entitled to summary judgment on Plaintiffs’

Privacy Act claims, if the government does not prevail and the cases proceed separately to

discovery, the cases would likely involve duplicative discovery, and two different judges would

be required to rule on any discovery disputes between the parties. Such an approach would also

risk inconsistent discovery rulings and would impose additional, unnecessary burdens on the

government. See Chang v. United States, 217 F.R.D. 262, 266 (D.D.C. 2003) (“Far from rendering

this litigation more unwieldly, consolidation would increase efficiently by reducing the possibility

of duplicative discovery . . . . “). And, if the cases were to proceed to trial, two different judges

would be required to preside over separate trials over the same factual questions, resulting in a

significant waste of judicial resources.

       Consolidation of these cases, moreover, will not result in any prejudice to the Plaintiffs.

Although Mr. Strzok filed his case several months earlier than Ms. Page, the two cases are on

similar trajectories, and modest differences in timing do not bar consolidation, see, e.g., Blasko v.



                                                 5
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document16-1
                                          42 Filed
                                              Filed03/13/20
                                                    03/13/20 Page
                                                              Page67ofof78



Wash. Metro. Area Transit Auth., 243 F.R.D. 13, 16 (D.D.C. 2007); see also Nat’l Ass’n of Mortg.

Brokers, 2011 WL 941609 at *2 (explaining that courts should weigh the risk of prejudice posed

by consolidation against risk of inconsistent rulings and increased burdens posed by separate

proceedings). The government moved to dismiss or, in the alternative, for summary judgment in

the Strzok case on November 18, 2019, and briefing was complete on January 31, 2020. The

government has similarly moved for summary judgment in the Page case, and briefing is scheduled

to be complete on or around April 17, 2020. Neither Plaintiff has indicated an immediate need for

final resolution of the litigation or suggested that a modest delay would be intolerable.

Accordingly, any delay to either Plaintiff as a result of consolidation would not outweigh the

benefits of consolidation. See Hanson v. District of Columbia, 257 F.R.D. 19, 23 (D.D.C. 2009)

(holding that a slight delay in proceedings caused by consolidation does not amount to sufficient

prejudice to disfavor consolidation); Blasko v. Wash. Metro. Area Transit Auth., 243 F.R.D. 13,

16 (D.D.C. 2007) (same).

                                        CONCLUSION

       For the foregoing reasons, the government respectfully asks the Court to consolidate the

Page case with the Strzok case for all purposes.

Dated: March 13, 2020                                  Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MARCIA BERMAN
                                                       Assistant Branch Director

                                                       /s/ Bradley P. Humphreys
                                                       BRADLEY P. HUMPHREYS
                                                       GRACE X. ZHOU
                                                       Trial Attorneys, U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.

                                                   6
Case
 Case1:19-cv-03675-TSC
      1:19-cv-02367-ABJ Document
                         Document16-1
                                  42 Filed
                                      Filed03/13/20
                                            03/13/20 Page
                                                      Page78ofof78



                                    Washington, D.C. 20005
                                    Tel.: (202) 305-0878
                                    E-mail: Bradley.Humphreys@usdoj.gov

                                    Counsel for Defendants




                                7
